Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 9/13/2021. Claims 1, 3, 8, 10-15, and 20 have been amended. Claims 2, 4-6, 9, and 16-19 have been canceled. Claims 21-28 are newly added. Claims 1, 3, 7, 8, 10-15, and 20-28 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 11-14 of Remarks, filed 9/13/2021, with respect to the prior rejections have been fully considered and are persuasive.  The prior rejections of 1, 3, 7, 8, 10-15, and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 7, 8, 10-15, and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Yang” (US 2017/0163633), “Karandikar” (US 2008/0307219), “Shah” (US 8438628) and newly cited “du Toit” (US 2014/0189093), “Ovsiannikov” (US 2011/0264905), “Moran” (US 2006/0021004), and “Luo” (US 2010/0098092). Yang discloses a system for establishing secure socket layer (SSL) connections between a client, a client proxy, a server proxy, and a server. Karandikar discloses a system which utilizes a client-side proxy device and a server-side proxy deployed between a client and a server in order for the client-side proxy device to initiate a secure connection with the server via the server-side proxy device in a transparent manner. Shah discloses a system for split-terminating a secure communication connection between a client and a server by utilizing a client-side intermediary and a server-side intermediary, the intermediaries configured to relay handshaking messages between the client and server so that when a secure connection is established the client and the server the intermediaries may transparent optimize communications between the client and the server. du Toit discloses a network system where packets are inspected at a proxy device and determination is based, based on various network-related information, on whether to transparently forward the packets or split-proxy communicate the packets. Ovsiannikov teaches a system to implement split-proxying of a Secure Socket Layer communication by utilizing intermediaries positioned between a client and a server. 
What is missing from the prior art is a network-interfaced appliance, a method, and a non-transitory computer readable storage medium that each are to carry out the functions which result in secure communications being established between a client device and a server, where the communications involve a plurality of secure session connections between the client device and the appliance and another appliance, where it’s determined whether the appliance is acting in a split-proxy mode or a transparent mode based on accessing information within a look-up table associated with a secure connection request received from the client device, where the split-proxy mode does not require client authentication while the transparent mode does require client authentication, and providing, when in the split-proxy mode the connection request to the other appliance in order to initiate a secure handshake with the server and providing, when in the transparent mode, the secure connection request to the other appliance for client authentication.
Thus the prior art, when considered individually or in combination, does not fairly teach or suggest the subject matter recited within claims 1, 15, and 20, and therefore these claims are deemed allowable. The dependent claims which further limit claims 1, 15, and 20 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491